Citation Nr: 1110210	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-34 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals, cerebrovascular accident with left side hemiplegia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1973 to July 1973.  The Veteran also had active service from October 1973 to January 1976 with the United States Marines.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board observes that the Veteran was first denied service connection for residuals for a cerebrovascular accident (CVA) in the April 2007 rating decision.  In an August 2007 statement, the Veteran's representative noted that the Veteran's treatment records were at the Louis Stokes VA Medical Center (VAMC).  The RO requested the records and readjudicated the claim in the November 2007 rating decision.  See 38 C.F.R. §§ 20.201, 20.302.  The Veteran then filed a Notice of Disagreement in February 2008, timely with both the April 2007 rating decision and November 2007 rating decision.  Therefore, the Board finds that the April 2007 rating decision is the unfavorable decision on appeal.  See Jennings v. Mansfield, 509 F3d. 1362(2007) (submissions between the rating decision and finality must be considered by the VA as part of the original claim); see also 38 C.F.R. § 20.201 (2010) (valid NOD must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that rating decision). 
 
A hearing was held on May 3, 2010, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To allow for consideration of additional evidence by the agency of original jurisdiction, to obtain VA treatment records, to obtain the Veteran's complete service treatment records, and to provide a VA examination.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In November 2006, the Veteran submitted a 21-4142 release form identifying medical treatment from the Cleveland, Ohio VAMC (Wade Park division) from 1979 through the present.  In reviewing the claims file, the Board notes that there are VA treatment records dated in 2007 from the Cleveland, Ohio VAMC, but it is not clear whether the RO requested all records from 1979 through the present.  Concerning this, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records should be requested and associated with the claims file.  38 U.S.C. § 5103A (West 2002).

In addition, during the May 2010 video conference hearing, the Veteran identified current medical treatment at the Cleveland, Ohio VAMC and the Brecksville VA clinic.  As noted above, the most recent VA treatment records are dated in 2007.  Therefore, on remand, the RO should request these identified records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

During the May 2010 video conference hearing, the Veteran's representative stated that the Veteran's service treatment records were not complete and that an additional search for the service treatment records should be completed.  In reviewing the claims file, the Board observes that the Veteran's service treatment records were initially requested in 1981 in connection with a prior claim.  The records received only included the Veteran's entrance and exit examination reports from ACDUTRA and his entrance examination report and immunization record with respect to his period of active service.  In connection with the Veteran's current claim for service connection, the RO again requested the Veteran's service treatment records in April 2008.  The National Personnel Records Center (NPRC) responded that the service treatment records were sent to the RO in 1981 and there was only a chest x-ray on file and was being mailed.  There were no additional service treatment records on file.  However, as the Veteran's claim is being remanded, the Board finds that the RO should make any additional efforts, if necessary, to locate the Veteran's service treatment records.  

The Veteran has also asserted several times during his appeal that he received medical treatment from sick call due to his leg weakness and eye sight problems which he has related to his post-service CVA.  In addition, it appears that the Veteran has indicated that he was treated at a base hospital during his period of active service.  On remand, the RO should contact the Veteran and request any additional information regarding dates and/or locations of his sick call visits and the details of any hospital treatment during his period of active service.  The RO should then make efforts to search for any confirmation of the Veteran's in-service sick call visits and request any inpatient clinical records.   

Finally, the Board also finds that the Veteran should be afforded a VA examination in connection with his claim for service connection.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The Veteran has contended that he had early symptoms of a CVA during his period of active service including eyesight problems, headaches, and weakness of his legs.  He stated that he was treated for weakness of the legs during service and was refused medical treatment during his last year of service due to confinement for a crime that he allegedly committed.  The medical evidence of record shows that the Veteran currently has residuals of a CVA including left side hemiplegia.  The Board notes that the service treatment records do not show any treatment for a CVA or any of the Veteran's reported symptoms.  However, as noted above, the service treatment records are incomplete.  In cases such as this when service records are unavailable due to no fault of the claimant VA has a "heightened duty" to assist in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that the Veteran is competent to testify that he experienced weakness in his legs, eye difficulty, and headaches during active service.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to state that these reported symptoms are related to his post-service CVA in 1980.  In this case, there is insufficient evidence to facilitate an informed decision on the claim.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  Consequently, a VA examination should be conducted in order to determine the nature and etiology of any current residuals of CVA.  

The Board further observes that additional evidence has been received, namely service personnel records, which were not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  In fact, during the May 2010 video conference hearing, the Veteran's representative specifically requested a remand for readjudication.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide any further details regarding his sick call visits, including approximate dates and locations, and whether he was treated at any hospital during his period of active service including the approximate dates of treatment and location.  The Veteran should be given an appropriate amount of time to respond.  

2.  The RO should make any additional efforts, if necessary, to locate the Veteran's service treatment records.  If no records are located or further efforts would be futile, the RO should issue a formal finding of unavailability with respect to the service treatment records and notify the Veteran accordingly.  

3.  The RO should request VA treatment records from Cleveland, Ohio VAMC from 1979 through the present.  The RO should also request all records from the Brecksville VA clinic.  

4.  The RO should search unit and organizational histories, including sick/ morning reports, to verify the Veteran's reports of medical treatment for eye problems and leg weakness during his period of active service.  

5.  The RO should contact the NPRC or other appropriate location, to make a specific request for inpatient records of the Veteran and through any other appropriate records repository to which pertinent clinical records may have been sent.  Specifically, it should be ascertained whether these records may be stored somewhere other than with the service treatment records.  

6.  After completion of the development above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current residuals of a CVA that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post service medical records.  The examiner should identify all current residuals of a CVA.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any residuals are causally or etiologically related to the Veteran's active service.  Specifically, the examiner should address the Veteran's reported symptoms of leg weakness, eye difficulty, and headaches during his period of active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


